Citation Nr: 1219809	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1963 to June 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the disability evaluation for the Veteran's service-connected PTSD to 30 percent disabling, effective May 25, 2006.  The Veteran was notified of this decision in December 2007.  

The October 2007 rating decision also granted service connection for peripheral neuropathy of the right and left lower extremities, evaluating both disabilities as 10 percent disabling, effective May 25, 2006.  In addition to an increased rating for his service-connected PTSD, the Veteran also sought initial increased ratings for his service-connected peripheral neuropathy of the bilateral lower extremities in his October 2008 notice of disagreement (NOD).  While these issues were also included in the January 2010 statement of the case (SOC), the Veteran did not include them on his February 2010 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not before the Board and will be discussed no further.  

During the pendency of the Veteran's appeal, and specifically in the January 2010 rating action, the Decision Review Officer (DRO) in Chicago, Illinois increased the disability evaluation for the service-connected PTSD to 50 percent disabling, effective from May 25, 2006 (date of receipt of claim).  In a subsequent rating action dated in November 2011, the DRO increased the disability evaluation for the service-connected PTSD to 70 percent disabling, effective from August 21, 2008.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  
The Board also notes that in October 2008, the Veteran requested a total rating for compensation based on individual unemployability due to a service-connected disability (TDIU).  In his February 2010 substantive appeal, the Veteran stated that he is no longer able to work as a result of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, before the claims file was transferred to the Board, and in the November 2011 rating action, the DRO granted the Veteran's claim seeking entitlement to a TDIU, effective August 21, 2008.  This grant constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream element of effective date.  Thus, no aspect of this matter is in appellate status, and the only issue which remains on appeal before the Board is whether the Veteran is entitled to an increased disability evaluation for his service-connected PTSD, evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008.  


FINDING OF FACT

On May 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claim for an increased disability evaluation for PTSD, evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for an increased rating for PTSD, evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, the October 2007 rating decision increased the Veteran's disability evaluation for his service-connected PTSD to 30 percent disabling, effective May 25, 2006.  In his October 2008 NOD, the Veteran sought a higher rating for this disability, and in the January 2010 rating action, the DRO increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent disabling, effective May 25, 2006.  The Veteran perfected a timely appeal with respect to the RO's denial of a rating in excess of 50 percent for service-connected PTSD.  

However, before the matter was transferred to the Board, and in the November 2011 rating action, the DRO increased the Veteran's disability evaluation for his service-connected PTSD to 70 percent disabling, effective August 21, 2008.  Thereafter, in an faxed statement, dated stamped as received on May 4, 2012, the Veteran expressed his desire to withdraw from appellate review his appeal seeking an increased rating for PTSD.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for an increased rating for PTSD (evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008) is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The appeal of the issue of entitlement to an increased rating for PTSD, evaluated as 50 percent disabling from May 25, 2006 to August 20, 2008, and as 70 percent disabling since August 21, 2008 is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


